Van Kirk, P. J.
(dissenting). When Alma Babcock, the donor, made the deposit she directed that the bank account be in form Alma Babcock in trust for Lena Hanigan. Shortly thereafter she delivered the bank book to Lena Hanigan, the plaintiff. With this evidence, each party having asked the court to direct a favorable verdict, the court was justified in finding that the gift, was complete and an irrevocable trust established. But the question *85remains of what was the gift completed and of what was the trust irrevocable. The gift and trust were so conditioned and limited that Alma Babcock could use so much of the fund as she desired; that is, she gave that much only as might remain at the time of her death. There was no limit of the use to her needs. The limit was only to her desires. She did from time to time draw out part of the funds.
For some reason undisclosed plaintiff had restored the bank book to Alma Babcock. She finally drew an order for the balance of the account payable to herself. She sent this order and the bank book to the bank, which thereupon sent her its cashier’s check payable to her and closed the account on its books. This check was delivered to her but she never indorsed it. The delivery of her order and the bank book to the bank, followed by the delivery of the cashier’s check for the balance of the fund, left nothing remaining of that which was given, subject to the limitation imposed on the gift. The account was closed and the trust likewise closed. The cashier’s check on delivery to her became her property; it was not necessary for her to indorse it in order to make it her property. The proceeds no longer remained in the trust fund. Because she did not indorse and present the check for payment the money or credit remained in the custody of the bank but not in the trust fund.
Considering the limitation on the gift I do not think the trial court could have found that this latter transaction was an attempted revocation of an irrevocable trust. It seems to me simply the exercise of her reserved right to use so much of the fund as she desired. The right to use the fund was reserved to her absolutely during her life. She could use it for any object her desires might prompt.
Nor can it be said with what intent the bank book was returned by plaintiff to the donor. It is quite reasonable to infer that plaintiff made a redelivery with intention to restore the fund in answer to Mrs. Babcock’s desire. This consideration, however, is not necessary to the conclusion reached.
If it be suggested that this results substantially in the revocation of an irrevocable trust, the answer is that such was the contract between the parties; the donor could impose conditions upon her gift as she desired.
The judgment should be reversed on the law, with costs, and judgment rendered for thé amount of the cashier’s check, with interest thereon in favor of defendant.
Rhodes, J., concurs.
Judgment and order affirmed, with costs.